
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



Separation Agreement


        This SEPARATION AGREEMENT (the "Agreement") is made and entered into as
of the 23rd day of June, 2003 (the "Effective Date"), by and between Carreker
Corporation ("Carreker") (for itself, its predecessors, successors, subsidiary
and affiliated entities, shareholders, officers, directors, executors,
administrators, agents, fiduciaries, legal representatives, insurers, employee
benefit plans, employee benefit plan fiduciaries, employees, former employees,
and owners, all individually and in their official capacities), and Terry L.
Gage (for himself, his spouse, agents, predecessors, successors, assigns, heirs,
executors, beneficiaries, administrators, and legal representatives) (the
"Employee"). The Employee and Carreker are collectively referred to herein as
the "Parties."

        WHEREAS, the Employee and Carreker have agreed to terminate their
employment relationship as of June 30, 2003; and

        NOW THEREFORE, in consideration of the amounts to be paid under this
Agreement, and the mutual promises, covenants and agreements set forth below,
and in full compromise, release and settlement, accord and satisfaction, and
discharge of all claims or causes of action, known or unknown, possessed by or
belonging to the Employee, other than those arising under the Surviving
Obligations (as defined below), the Parties knowingly and voluntarily
acknowledge, agree to and do represent and warrant the following:

1.In consideration of Carreker's agreement to provide the payments described
herein, the receipt and sufficiency of which are hereby acknowledged, the
Employee, on behalf of himself and his agents, predecessors, successors,
assigns, heirs, executors, beneficiaries, administrators, and legal
representatives, hereby RELEASES, ACQUITS, AND FOREVER DISCHARGES Carreker and
any and all of its agents, predecessors, successors, assigns, heirs, executors,
administrators, fiduciaries, legal representatives, insurers, employee benefit
plans, employee benefit plan fiduciaries, subsidiary and affiliated entities,
officers, directors, agents, attorneys, employees, former employees, and owners
from any and all claims, demands, suits, damages, losses, wrongs, actions,
causes of action, or suits in equity or otherwise of any kind or nature
whatsoever, other than those arising under this Agreement or the Surviving
Obligations, with such release including, but not being limited to, any claims,
other than those arising under this Agreement or the Surviving Obligations,
relating to or arising from the Employee's employment and termination of
employment with Carreker and any act that has occurred as of the date of the
execution of this Agreement in connection with any service that the Employee may
have rendered or may have been requested to render to or on behalf of Carreker
at anytime; and that this release shall be construed as broadly as possible and
shall include without limitation any (a) contractual or other claims, other than
those arising under this Agreement or the Surviving Obligations, of employment
or payment the Employee may have, if any; (b) claims, if any, other than those
arising under this Agreement or the Surviving Obligations, arising out of or in
connection with the initiation, termination or existence of the Employee's
employment relationship with Carreker or any service performed on behalf of
Carreker; (c) claims, if any, other than those arising under this Agreement or
the Surviving Obligations, regarding accrued vacation, bonuses, commissions,
perquisites, insurance, severance, or any other form of benefits attributable to
or arising in connection with the Employee's employment with Carreker;
(d) claims relating to or arising under the Age Discrimination in Employment Act
of 1967 as amended by the Older Workers Benefit Protection Act; and (e) claims,
if any, other than those arising under this Agreement or the Surviving
Obligations, arising under the Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. §1981; the Civil Rights Act of 2001; the Americans with
Disabilities Act of 1990, as amended; the Federal Civil False Claims Act; the
Fair Labor Standards Act, as amended; the Family and Medical

1

--------------------------------------------------------------------------------

Leave Act of 1993; the Employee Retirement Income Security Act of 1974, as
amended; the Texas Labor Code; the Sarbanes—Oxley Act of 2002; any other
federal, state or local civil or human rights law or other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or
common law; or any allegation for damages, costs, fees, or expenses including
attorneys' fees incurred in these matters.

2.For the purposes hereof, the "Surviving Obligations" shall be all rights,
duties, obligations, and any causes of action or claims, including but not
limited to claims for indemnity or contribution, right to counsel, rights to
participate, right to assistance or the like, arising from this Agreement, that
certain Indemnification Agreement dated March 5, 2003 between Carreker and
Employee, indemnity obligations of Carreker arising under Carreker's Certificate
of Incorporation and Bylaws, stock option plans and related agreements with
Employee, that certain Employee Confidentiality Agreement dated October 18, 1995
between Carreker and Employee; and that certain Non-Competition, Property Rights
and Trade Secrets Agreement dated October 18, 1995 between Carreker and
Employee; provided, that in the event of any conflict between the terms of this
Agreement and the terms of the foregoing documents, the terms of this Agreement
shall control. This Agreement is not intended to modify or amend any of the
Surviving Obligations.

3.In consideration of the release set forth in Section 1 above, Carreker, on
behalf of itself, its direct and indirect parent and subsidiary organizations,
affiliated entities, benefit plans, joint venture arrangements with business
associates, pension plans, and the like, and all of their respective agents,
predecessors, successors, assigns, heirs, executors, administrators,
fiduciaries, legal representatives, insurers, employee benefit plans, employee
benefit plan fiduciaries, subsidiary and affiliated entities, officers,
directors, agents, attorneys, employees, former employees, and owners, hereby
RELEASES, ACQUITS, AND FOREVER DISCHARGES Employee, his agents, heirs,
executors, beneficiaries, administrators, and legal representatives, from any
and all claims, demands, suits, damages, losses, wrongs, actions, causes of
action, or suits in equity or otherwise of any kind or nature whatsoever, other
than (x) those arising under this Agreement or the Surviving Obligations and
(y) those asserted derivatively by one or more shareholders on behalf of
Carreker, including without limitation that certain lawsuit filed on May 29,
2003 in the United States District Court for the Northern District of Texas,
Dallas Division, brought by Barbara I. Smith as a shareholders' derivative
action for the benefit of Carreker against certain of its current officers and
directors, including Employee, and that certain lawsuit filed on June 2, 2003 in
the District Court, Dallas County, Texas brought by Walter Evans as a
shareholders' derivative action for the benefit of Carreker against Carreker's
board of directors and Ernst & Young LLP (collectively, the "Derivative
Claims"), relating to or arising from the Employee's employment and termination
of employment with Carreker and any act that has occurred as of the date of the
execution of this Agreement in connection with any service that the Employee may
have rendered, owed or may have been requested to render to or on behalf of
Carreker at anytime; and that this release shall be construed as broadly as
possible and shall include without limitation any (a) contractual or other
claims of payment, other than those arising under this Agreement or the
Surviving Obligations or that constitute Derivative Claims, (b) claims, if any,
other than those arising under this Agreement or the Surviving Obligations or
that constitute Derivative Claims, arising out of or in connection with the
initiation, termination or existence of the Employee's employment relationship
with Carreker or any service performed, owed or requested on behalf of Carreker;
(c) claims, if any, other than those arising under this Agreement or the
Surviving Obligations or that constitute Derivative Claims, arising under any
federal, state or local civil or human rights law or other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or
common law; or any allegation for damages, costs, fees, or expenses including
attorneys' fees incurred in these matters.

2

--------------------------------------------------------------------------------

4.Each of the parties hereto specifically acknowledges and understands that, by
executing this Agreement, he or it is waiving any and all rights or claims that
he or it may have arising out of Employee's employment with or separation from
Carreker, other than those arising under this Agreement or the Surviving
Obligations or, with respect to Carreker, that constitute Derivative Claims,
including, but not limited to any claims, actions or causes of action that
Employee may have regarding the Employee's alleged wrongful termination by
Carreker or discriminatory treatment by Carreker or any claims that Carreker may
have regarding breach or alleged breach of employee's duties to Carreker or its
equity security holders. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
OF THE PARTIES RECOGNIZES AND AGREES THAT THE RELEASES PROVIDED FOR HEREIN AND
THE INDEMNITIES PROVIDED FOR IN THE SURVIVING OBLIGATIONS CONSTITUTE IN PART
RELEASES OF OR INDEMNITY FOR CLAIMS BASED UPON OR ARISING OUT OF THE NEGLIGENT
ACTIONS OF THE OTHER PARTY.

5.Upon receipt of this fully executed Agreement and subject to the Employee's
ongoing and full compliance with all applicable terms and conditions of this
Agreement, Carreker hereby agrees:

5.1To pay in accordance with the following terms of this paragraph to the
Employee payments totaling Two Hundred Fifty Nine Thousand and Forty Three
Dollars ($259,043), less any amounts that Carreker determines that it is
authorized to deduct or withhold in accordance with the last sentence of this
sub-section.

(a)Subject to the Employee's continued compliance with all applicable terms and
conditions of this Agreement, such amount shall be paid out to the Employee in
24 equal installments of $10,793.46 per pay period (the "Payments"), commencing
on July 15, 2003 or, if later, the first regular payroll date applicable to
Carreker's Dallas-based employees that begins after the expiration of seven days
following the date Carreker receives this fully executed Agreement.

(b)To the extent permissible under federal or state law, as determined by
Carreker in its exclusive discretion, the following items and amounts, will be
deducted from these Payments:

        (1)   All federal, state and local taxes that Carreker, in its exclusive
discretion, determines Carreker must or may deduct or withhold;

        (2)   Any amount of garnished earnings which would have been withheld
from the Employee's pay, if Carreker has been garnishing the Employee's earnings
pursuant to an order of garnishment, child support or tax lien.

5.2To pay to Employee on June 30, 2003 an amount in cash equal to accrued and
unpaid salary and any accrued and unused vacation through such date.

5.3To supplement Employee's COBRA payments during the period the Payments are
made to Employee. This supplement will be equal to the difference between the
full COBRA premium for Employee's elected benefits and Employee's current
contribution rate for such benefit coverage.

5.4To vest, as of the date hereof, all unvested stock options held by Employee
and to allow Employee to exercise these stock options, subject only to Carreker
imposed blackouts for non-employee option holders, at any time prior to June 30,
2004.

5.5Subject to the provision of appropriate documentation with respect thereto,
promptly reimburse Employee for reasonable and customary out-of-pocket expenses
incurred by Employee in connection with his employment with Carreker prior to
June 30, 2003 and in connection with performing his obligations under Sections
14 and 15 hereof; provided, that

3

--------------------------------------------------------------------------------

without limiting the terms of Section 5.7 below, nothing contained in this
Section 5.5 shall obligate Carreker to reimburse any legal or related expenses
incurred by Employee.

5.6Promptly reimburse Employee for reasonable costs of counsel incurred in
connection with the preparation of this Agreement.

5.7For so long as Employee and Carreker or any of its officers or directors are
co-defendants in any litigation, promptly reimburse Employee for the reasonable
fees and costs of counsel incurred in connection with monitoring the progress of
such litigation and advising Employee with respect to his rights, duties and
obligations with respect thereto under the Surviving Obligations. This provision
shall not modify or amend the provisions of any of the Surviving Obligations.



6.Carreker, from and after the date hereof until the second anniversary of this
Agreement, will use commercially reasonable efforts to assure that Employee
continues to be a covered person under any policy of directors and officers
liability insurance maintained, directly or indirectly, by Carreker with respect
to it executive officers generally.

7.The Employee agrees that the consideration provided to him pursuant to this
Agreement constitutes full and fair consideration for the agreements,
restrictions, representations, warrants, and waivers of rights and claims and
the releases stated in this Agreement.

8.Except with respect to this Agreement and the Surviving Obligations, the
Employee relinquishes any right to payment or benefits pursuant to any other
oral or written agreement or understanding between the Employee and Carreker,
its agents, predecessors, successors, assigns, heirs, executors, administrators,
legal representatives, insurers, subsidiary and affiliated entities, officers,
agents, attorneys, employees, former employees, or owners. The Employee further
agrees that except to the extent received or provided for in connection with
Section 14 or the Surviving Obligations, if the Employee receives any payment in
excess of the amount to which he is entitled under the terms and conditions of
this Agreement, the Employee will reimburse Carreker for any such over-payment,
plus any attorney's fees, costs of court, or other costs or expenses of
collection.

9.The Employee shall be solely responsible for all taxes for payments Employee
receives under this Agreement to the extent not otherwise previously satisfied
through withholdings taken from the Payments pursuant to Paragraph 5.1(b), and
the Employee will indemnify and defend Carreker in connection with any tax
liability for the payments. The Employee specifically acknowledges, warrants and
represents that Carreker has made no representations to the Employee concerning
the taxable status of the payments made under this Agreement.

10.The Employee agrees that he has returned, or will return immediately, and
will maintain in strictest confidence and not use in any way, any proprietary or
confidential information or documents which the Employee obtained in the course
and scope of his employment with Carreker and its affiliates, except for such
disclosures and examinations as shall be (a) required by any applicable law or
any process of law, (b) required by any judicial or administrative process,
(c) requested or authorized in writing by the General Counsel of Carreker;
(d) made to any governmental agency, law enforcement officer or any Member of
Congress or (e) with respect to information in the public domain, generally
available to the public or made available to Employee by a third party not know
to be under a binder of confidentiality to Carreker.

11.Subject to Section 13, the Employee agrees to turn over to Carreker all
property belonging to Carreker (including all computer files, computer discs,
documents, notes, papers, correspondence, keys, and issued equipment). Except as
permitted by Section 13, or in connection with the activities contemplated under
Sections 14 and 15, if the Employee should find himself in possession of any
property of Carreker, the Employee will return such property to Carreker
immediately. Notwithstanding the foregoing, to the extent that such access shall
be necessary to the performance

4

--------------------------------------------------------------------------------

of Employee's obligations hereunder, or the performance of his obligations or
the exercise of his rights hereunder or under the Surviving Obligations,
Carreker shall provide Employee with access to its books, records, files and
documentation, subject to such joint defense, confidentiality or other
agreements as either of the parties shall reasonably request.

12.The Employee agrees not to make any disparaging remarks, or otherwise take
any action or do anything that reasonably could be anticipated to cause loss or
damage to the business reputation or goodwill of Carreker or any of its
affiliates or subsidiaries, their respective employees, officers, agents,
shareholders or directors.

13.Employee shall be entitled to retain, and Carreker does hereby assign,
transfer and convey to Employee free and clear of any lien, claim or other
encumbrance, the personalty described on Exhibit A to this Agreement.

14.During the period commencing with June 30, 2003 and ending on September 30,
2003, Employee shall make himself available, as an independent contractor, to
Carreker to provide such consulting and other services as Carreker shall
reasonably request and as shall be consistent with Employee's knowledge of
Carreker's business, professional training, experience and circumstances.
Employee shall, subject to his other personal and commercial obligations, make
himself available to the Company on not less than four business days in July,
three business days in August and three business days in September, of the
Company's choosing (the "Minimum Commitment"). The Company shall give Employee
reasonable advance notice of its requirements and shall pay Employee for
consulting services rendered hereunder at a daily rate of $2000, without
deduction, promptly upon invoice therefore; provided however, that the Company
shall pay Employee with respect to any unused portion of the Minimum Commitment
promptly following the end of the calendar month in question.

15.The Employee agrees to cooperate with Carreker in all reasonable respects
concerning any matters which require his assistance, cooperation or knowledge,
including without limitation communicating with financial officers and staff and
other persons inside or outside Carreker; provided that Employee shall not be
required to assume any liability in connection therewith. The Employee is aware
and understands that the Company is involved in ongoing litigation and potential
litigation, administrative investigation and/or other proceedings or regulatory
matters ongoing at the time of this Agreement, or which may arise thereafter,
where his services may be required as a consultant and/or witness. The Employee
agrees to cooperate, support and provide such assistance as the Company, its
counsel and personnel may reasonably request and do so in a truthful and
reasonable manner. Subject to the foregoing, Employee recognizes that Carriker
may request that he make himself available to perform such duties, including,
but not limited to, review of documents, information and testimony and to be
interviewed and deposed, if necessary.

16.Carreker acknowledges that pursuant to certain provisions of law it is
obligated to maintain certain corporate records and other files, information and
correspondence, some of which records, files or correspondence were generated or
received by Employee and are maintained in files, electronic or otherwise,
formerly under the supervision of Employee. Employee shall provide such advice
as to the location and contents of such files as Carreker shall from time to
time reasonably request. Carreker acknowledges and agrees that it has control
over all of the files and other records maintained by Employee during his
employment, and that it shall be fully responsible with respect to the
maintenance thereof in accordance with applicable law and good corporate
governance practices, and that Employee shall have no responsibility to any
third party with respect thereto from and after the date hereof.

17.In the event Carreker receives an employment-related inquiry concerning the
Employee, such individuals will be informed that all inquires should be directed
in writing to the corporate headquarters of Carreker, and upon receipt, said
corporate headquarters will advise all inquiring

5

--------------------------------------------------------------------------------

prospective employers that it is the corporate policy of Carreker to release
only the beginning dates of employment, ending dates of employment and positions
held. The parties will cooperate with one another with respect to any public
release of information relating to the matters addressed herein, provided that
Employee acknowledges that Carreker is required to file a copy of this Agreement
with the Securities and Exchange Commission. The provisions of this Section
shall not limit the ability of officers or directors of Carreker to provide
letters of recommendation requested by Employee.

18.Carreker shall promptly, but in the regular course of its business, remove
Employee as an officer of Carreker and its direct and indirect parent and
subsidiary organizations, affiliated entities, benefit plans, joint venture
arrangements with business associates, pension plans, and the like, and shall
further remove Employee's name from any public or governmental filing
designating Employee as a continuing registered agent, officer, reporting
person, responsible person, attorney-in-fact, tax partner, tax compliance
officer or other position of authority or responsibility under the laws of the
United States or any political subdivision thereof or any agency of any of them.
Carreker will promptly file on Employee's behalf a final Form 4 removing
Employee from the reporting system for executive officers under Section 16 of
the Securities Act of 1934, as amended.

19.Carreker and Employee will cooperate in arranging for the removal of
Employee's personal items located in or about Employee's office at Carreker's
headquarters within a reasonable period after the date hereof. In addition,
Carreker will provide Employee with an electronic copy of Employee's Outlook
Contact list currently maintained on Carreker's data processing system or other
equipment.

20.Each of the parties hereto acknowledges and agrees that in the event of a
breach by the other of any provision of this Agreement:


(a)The other party will be irreparably damaged and will have no adequate remedy
at law, and will be entitled to an injunction as a matter of right from any
court of competent jurisdiction restraining any further breach of this
Agreement; and

(b)The breaching party will indemnify and hold the other harmless from and
against any and all damages or loss incurred by such other party (including
attorney's fees and expenses) as a result of such breach except as otherwise
provided under the ADEA.



21.It is expressly understood and agreed that the terms of this Agreement are
contractual in nature and not merely recitals, and that the agreements and
releases contained herein are made and given in order to compromise and settle
disputed claims, to avoid the cost, risk, inconvenience and uncertainty of
litigation and to buy peace. It is further understood and agreed that no term,
provision or agreement contained herein shall be construed or interpreted as an
admission of liability by or on behalf of any party hereto, and all such
liability is expressly denied. The parties expressly understand and agree that
this release does not apply to actions that may be brought by the parties to
enforce this Agreement, and the parties shall reserve and have reserved all of
their rights against each other that relate to the enforcement of the terms of
this Agreement.

22.Subject to the terms of the Surviving Obligations, it is understood and
agreed that this Agreement contains the entire agreement between the Parties and
supersedes any and all prior agreements, arrangements, or undertakings between
the Parties relating to the subject matter (provided, that in the event of any
conflict between the terms of this Agreement and the terms of the Surviving
Obligations, the terms of this Agreement shall govern). No oral understandings,
statements, promises or inducements to the contrary to the terms of this
Agreement exists. This Agreement cannot be changed orally and any changes or
amendments must be signed by all Parties affected by the change or amendment.

6

--------------------------------------------------------------------------------

23.If any section, paragraph, sentence, clause, or phrase contained in this
Agreement shall become illegal, null, or void, or shall be found to be against
public policy, for any reason, or shall be held by any court of competent
jurisdiction to be illegal, null, or void, or found to be against public policy,
the remaining sections, paragraphs, sentences, clauses, or phrases contained in
this Agreement shall not be affected thereby.

24.One or more waivers of a breach of any provision hereunder by any Party to
this Agreement shall not be deemed to be a waiver of any preceding or subsequent
breach hereunder.

25.It is understood and agreed that this Agreement is performable in Texas and
shall be interpreted in all respects under the laws of the State of Texas
(excluding its conflicts of laws rules) and jurisdiction and venue (location of
any lawsuit) shall be exclusively in Dallas, Texas.

26.The Employee hereby acknowledges and expressly warrants and represents for
himself or herself, his predecessors, successors, assigns, heirs, executors,
administrators and legal representatives that he (a) is legally competent and
authorized to execute this Agreement, (b) has not assigned, pledged, or
otherwise in any manner, sold or transferred, either by instrument in writing or
otherwise, any right, title, interest, or claim that the Employee may have by
reason of any matter described in this Agreement, and (c) has the full right and
authority to enter into this Agreement.

27.By executing this Agreement, the Employee acknowledges that (a) the Employee
has consulted with an attorney regarding the terms of the Agreement, and that he
has consulted with, or has had sufficient opportunity to consult with, an
attorney of his own choosing regarding the terms of the Agreement, (b) the
Employee has read this Agreement and fully understands its terms and their
import, (c) except as provided by this Agreement, the Employee has no
contractual right or claim to any or all of the benefits described herein, and
that the consideration provided for herein is good and valuable and of a kind to
which the Employee was not otherwise entitled, and (d) the Employee is entering
into this Agreement voluntarily, of his own free will, and without any coercion,
undue influence, threat or intimidation of any kind or type whatsoever.

28.This Agreement shall be binding upon the parties and their respective
successors, assigns, executors, heirs, beneficiaries and personal
representatives.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the            day of June, 2003.

Employee:        
Sign: /s/ Terry L. Gage
 
 
 
Print Name: Terry L. Gage

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date: June 22, 2003

--------------------------------------------------------------------------------

       
Carreker Corporation:
 
 
 
 
By: /s/ Tod V. Mongan
 
 
 
Print Name: Tod V. Mongan

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Its: Senior Vice President       Date: June 22, 2003

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


EXHIBIT A


        1.     Computer Equipment. Laptop computer, computer monitor, keyboard,
mouse and docking station currently utilized in Employee's office.

        2.     License or right to use Microsoft Office and an appropriate
Microsoft operating system.

        3.     Copy of agreements or other documents constituting the Surviving
Obligations.

        4.     Benefits information relating to benefits available to Employee
following termination.

        5.     Leather bound closing binders, mementos and other items given to
Employee as keepsakes in connection with transactions.

8

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2



Separation Agreement
EXHIBIT A
